

116 S2573 IS: Airport Classification Retention Act
U.S. Senate
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2573IN THE SENATE OF THE UNITED STATESJuly 30, 2021Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to maintain the classification of certain airports for fiscal years 2022 and 2023.1.Short titleThis Act may be cited as the Airport Classification Retention Act.2.Maintenance of classification of certain airports for fiscal years 2022 and 2023(a)In generalSection 47114(c)(1) of title 49, United States Code, is amended by adding at the end the following:(K)Special Rule on classification for fiscal years 2022 and 2023Notwithstanding section 47102 and subparagraph (A), and subject to subparagraph (J), for fiscal years 2022 and 2023, the Secretary shall classify an airport as a primary nonhub airport if that airport was a primary nonhub airport for fiscal year 2021..(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of division L of the Consolidated Appropriations Act, 2021 (Public Law 116–260).